1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   QUINNELL AVERY JOHNSON,                           ) Case No.: 1:19-cv-00311-BAM (PC)
                                                       )
12                    Plaintiff,                       )
                                                       ) ORDER REQUIRING PARTIES TO FILE
13            v.                                       ) DISPOSITIONAL DOCUMENTS
14                                                     )
     A. ORTEGA, et.al.,
                                                       )
15                    Defendants.                      )
                                                       )
16                                                     )

17            On July 12, 2019, a settlement conference was held and the parties reached a settlement

18   agreement.

19            Accordingly, it is HEREBY ORDERED that:

20            1.      All pending deadlines are VACATED; and

21            2.      The parties shall file dispositional documents within thirty days from the date of service

22                    of this order.

23
24   IT IS SO ORDERED.

25   Dated:        July 12, 2019
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
